Her Majesty, Liliuolealani.

Madam : Your Majesty’s communication of to-day’s date has had the careful and respectful attention of the Justices of the Supreme Court.
We have the honor to say in reply, that if for the reasons you give, or for any other reasons, Your Majesty is dissatisfied with the Cabinet, and does not desire to retain them in office, it would not be in Your Majesty’s power, under the Constitution, to remove them, if they are now legally, and according to the true intent and meaning of the Constitution, Your Majesty’s Cabinet, except under the circumstances set forth in Article 41 of the Constitution, to wit, upon a vote of want of confidence by the Legislature, or a commission of felony.
The question, whether the death of His late Majesty, who appointed the Cabinet, has vacated their positions, and has placed Your Majesty in a position to legally appoint a new Cabinet, is one upon which you have not asked our opinion. If Your Majesty should desire our opinion on this subject, it would be advisable for you to ask it of us explicitly, and we should expect *579that the views of the Cabinet, as to their position, be furnished us in writing, as the question is a very grave one.
This question, if Your Majesty should submit it to us, we must consider, but we should do it upon the naked point of the legal right of the Cabinet to hold office, without reference to any reasons Your Majesty may entertain for continuing or dismissing them.
In behalf of the Justices,
I have the honor to be,
Your Majesty’s obedient servant,
A. F. Judd,
Chief Justice.